Case 1:21-cv-00181-DCJ-JPM Document 17 Filed 04/28/21 Page 1 of 1 PageID #: 278




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

SHERPA PASANG LAMA                      CIVIL DOCKET NO. 1:21-CV-00181-P
#A201-748-481,
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

CHAD WOLF, ET AL,                       MAGISTRATE JUDGE JOSEPH H.L.
Defendants                              PEREZ-MONTES

                                 JUDGMENT


        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 15], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

        IT IS HEREBY ORDERED that Plaintiff’s Petition for Writ of Habeas Corpus

 under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE for lack

 of jurisdiction.

        THUS, DONE AND SIGNED in Chambers on this 28th day of April 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
